DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 13, 15, 16, and 18 stand rejected under Section 103.  Claims 1-20 stand rejected under Section 112(b).  Claims 11 and 13-18 stand objected to for informalities.  The specification and drawings stand objected to.  Claims 1-12, 19, and 20 have been indicated as having allowable subject matter if the Section 112(b) matters and the claim objections were addressed.  Claims 14 and 17 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form and if the Section 112(b) rejections were addressed.
Applicants amended claims 1, 11, 13, 14, and 19, canceled claim 20, and added new claims 21-24.  Applicants provided amendments to the specification, and provided replacement drawings.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections are withdrawn.  However, applicants introduced informalities in Figures 13H and 13I.  These are noted in a new set of drawing objections.

Claim objections: Applicants’ amendments to the claims address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 103 rejections: Applicant's arguments filed December 3, 2020 have been fully considered but are moot because additional art has been identified that anticipates or renders obvious the claims.  Applicants have altered the scope of claims 13 and 19, with the result that additional art can be used in Section 102 and Section 103 rejections, as noted below.

Drawings
The drawings are objected to because of the following informalities:
In Figures 13H and 13I, the top portion of dielectric (103) is not solid.  Compare with Figure 13G.  Please correct the figures.

    PNG
    media_image1.png
    494
    817
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    816
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    485
    816
    media_image3.png
    Greyscale




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 19, 22, and 24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kong, U.S. Pat. Pub. No. 2019/0333780, Figures 1-10.
Kong, Figures 1-3:

    PNG
    media_image4.png
    261
    469
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    201
    464
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    178
    436
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    68
    464
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    81
    482
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    78
    483
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    108
    477
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    127
    485
    media_image11.png
    Greyscale





    PNG
    media_image12.png
    162
    402
    media_image12.png
    Greyscale

Regarding claim 13: Kong Figures 1-10 disclose a semiconductor package structure, comprising: a first semiconductor die (top die) on a first side of a substrate; a second semiconductor die (lower die) on the substrate and adjacent to the first semiconductor die (top die), the second semiconductor die (lower die) being disposed in a cavity defined by a first dielectric (plastic packaging/molding compound); and a second dielectric (such as epoxy resin) disposed in the cavity and encapsulating the second semiconductor die (lower die), wherein the second dielectric is exposed from the first dielectric.  Kong specification ¶¶ 65-85.  The plastic packaging/molding compound is a dielectric because, if otherwise, the device would short.  Similarly, the epoxy resin is also a dielectric because, if otherwise, the second semiconductor die would short.
Regarding claim 19: Kong Figures 1-10 disclose a method of manufacturing a semiconductor package structure, comprising: providing an encapsulated carrier having a semiconductor die disposed in a cavity of an encapsulant; and encapsulating the semiconductor die by a filling a filling material into the cavity.  Id.  
Regarding claim 22, which depends from claim 13: Kong discloses that the second dielectric is exposed from a top surface of the first dielectric.  See, e.g., Kong Figure 7.
Id. 
Claims 13, 15, 16, and 22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sengupta, U.S. Pat. Pub. No. 2014/0340302, Figure 8.
Sengupta Figure 8:

    PNG
    media_image13.png
    378
    772
    media_image13.png
    Greyscale

Regarding claim 13: Sengupta Figure 8 discloses a semiconductor package structure (801), comprising: a first semiconductor die (807) on a first side of a substrate (802); a second semiconductor die (823) on the substrate (802) and adjacent to the first semiconductor die (807), the second semiconductor die (823) being disposed in a cavity (821) defined by a first dielectric (811); and a second dielectric (810) disposed in the cavity (821) and encapsulating the second semiconductor die (823), wherein the second dielectric (810) is exposed from the first dielectric (811).  Sengupta specification ¶¶ 51-53.  Sengupta describes the first dielectric (811) as laminate or pre-molded package body (811), which includes metallized vias (832).  Id. ¶ 52.  Therefore, the laminate or 
Regarding claim 16, which depends from claim 13: Sengupta Figure 8 discloses that the first semiconductor die (807) is an application specific integrated circuit. Id. ¶ 51.  
Regarding claim 22, which depends from claim 13: Sengupta Figure 8 discloses that the second dielectric is exposed from a top surface of the first dielectric.  See Sengupta Figure 8.
An alternate rejection using Sengupta Figure 8 follows:
Regarding claim 13: Sengupta Figure 8 discloses a semiconductor package structure (801), comprising: a first semiconductor die (823) on a first side of a substrate (802); a second semiconductor die (803, 807) on the substrate (802) and adjacent to the first semiconductor die (823), the second semiconductor die (803, 807) being disposed in a cavity (809) defined by a first dielectric (811); and a second dielectric (810) disposed in the cavity (809) and encapsulating the second semiconductor die (803, 807), wherein the second dielectric (810) is exposed from the first dielectric (811).  Sengupta specification ¶¶ 51-53.
Regarding claim 15, which depends from claim 13: Sengupta Figure 8 discloses that the second semiconductor die (803, 807) is a stacked die structure.  See Sengupta Figure 8.
Claim 13 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sham, U.S. Pat. Pub. No. 2008/0067650, Figure 2.


    PNG
    media_image14.png
    209
    480
    media_image14.png
    Greyscale

Regarding claim 13: Sham Figure 2 discloses a semiconductor package structure (10), comprising: a first semiconductor die (40) on a first side of a substrate (11); a second semiconductor die (12) on the substrate (11) and adjacent to the first semiconductor die (40), the second semiconductor die (12) being disposed in a cavity (21) defined by a first dielectric (43); and a second dielectric (42) disposed in the cavity (21) and encapsulating the second semiconductor die (12), wherein the second dielectric (42) is exposed from the first dielectric (43).  Sham specification ¶¶ 29-34.
Claim 18 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sham, with evidence from, or in the alternative, and obvious in view of, Bolken, U.S. Pat. Pub. No. 2003/0038376.
Regarding claim 18, which depends from claim 13: Sham discloses that the first dielectric (43) comprises molding compound and the second dielectric (42) comprises underfill materials.  Sham specification ¶¶ 34, 31, 26 (describing the use of plastic resin encapsulant (42) as a lower viscosity fill encapsulant with dam (41)).  
Bolken describes a low viscosity encapsulant as a suitable material for underfill.  Bolken specification ¶ 9.  One having ordinary skill in the art at a time before the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sengupta, and further in view of Lin, U.S. Pat. No. 10,790,164, Figures 1C, 1D, and 2A-2D.
Lin, Figures 1C, 1D:

    PNG
    media_image15.png
    467
    767
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    464
    771
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    540
    508
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    459
    696
    media_image18.png
    Greyscale


Lin Figures 1C and 1D disclose two dies encapsulated by underfill layer/second dielectric (150), which includes fillers (152), and encapsulated by package layer/first dielectric (160), which includes fillers (162), as shown in Lin Figures 2A-2D, where a filler size in the first dielectric is substantially greater than a filler size in the second dielectric.  Lin specification, col. 4, l. 19 – col. 5, l. 40.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lin dielectric design in Sengupta because the Lin design allows for coefficient of thermal expansion (CTE) adjustment to be made for the dies.  Id. col. 5, ll. 36-40.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sengupta Figure 8, and further in view of Sengupta and Andrews, U.S. Pat. Pub. No. 2007/0029569, Figure 2C, with evidence from Lu, U.S. Pat. Pub. No. 2021/0020579. 
Andrews Figure 2C:

    PNG
    media_image19.png
    235
    485
    media_image19.png
    Greyscale

Regarding claim 18, which depends from claim 13: Sengupta Figure 8 does not specifically disclose that the first dielectric comprises molding compound and the 
Sengupta Figure 1 and the method for making the Sengupta embodiments describe a similar first dielectric as being formed from a molding compound.  See, e.g., Sengupta specification ¶¶ 28, 54.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a molding compound for the first dielectric because the modification would have involved a selection of a known material based on its suitability for its intended use.
Andrews Figure 2C describes an encapsulant material (130) as liquid silicone, an epoxy resin, and/or another suitable optical encapsulant material.  Andrews specification ¶ 55.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a liquid silicone or epoxy resin for the second dielectric because the modification would have involved a selection of a known material based on its suitability for its intended use.
Lu discloses that silicone and epoxy resin are underfill materials.  Lu specification ¶ 77.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sengupta Figure 8, and further in view of Sengupta.
Regarding claim 23, which depends from claim 13: Sengupta Figure 8 does not disclose that the top of the second dielectric is wider than a bottom of the second dielectric.  Sengupta does disclose that the second cavity may be conical or step-shaped so that the opening defining the cavity increases with distance from the upper surface of the second die.  See Sengupta Abstract.  One having ordinary skill in the art .

Allowable Subject Matter
Claims 1-12 and 21 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the first dielectric is in contact with the second dielectric, the first dielectric and the second dielectric include fillers, and a filler size in the first dielectric is substantially greater than a filler size in the second dielectric”, in combination with the remaining limitations of the claim.
With regard to claims 2-12 and 21: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “a third semiconductor die on a second side of the substrate and electrically bridging the first semiconductor die and the second semiconductor die, the second side being opposite to the first side”, in combination with the remaining limitations of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897